Citation Nr: 0107512	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION


The veteran had active duty from September 1973 to September 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
headaches, residuals of a head injury, a low back condition, 
and amputation of the fifth toe, right foot.  In May 1999, 
the veteran filed a notice of disagreement to all claims 
excluding the claim for amputation of the fifth toe, right 
foot.  In February 2000, the RO issued a statement of the 
case.  In March 2000, the veteran limited the appeal to the 
claim for service connection of headaches.  See 38 C.F.R. § 
20.204(a) (2000).  

In March 2000, the veteran requested a hearing before a 
Member of the Board at the local RO.  See 38 U.S.C.A. § 
7105(a), (d)(1) (West 1991); 38 C.F.R. § 20.703 (2000).  By 
VA letter in August 2000, the RO extended to the veteran the 
opportunity for a videoconference hearing.  In December 2000, 
the RO informed the veteran of the January 11, 2001 hearing 
date.  These letters were not returned as undeliverable.  The 
veteran did not report for the scheduled hearing. 


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well grounded claim, has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and has expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

This legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty.

The veteran contends that he sustained a head injury during 
service, and that he now has headaches as a result thereof.  
The service medical records document that in June 1974, the 
veteran received treatment for a laceration to the back of 
his head, which required stitches.  While the service medical 
records do indicate that the veteran had headache symptoms in 
service, such symptoms have been attributed to other ailments 
that are not a part of this appeal.

Additional medical records pertaining to post service 
treatment by the VA, from September 1997 to March 2000, refer 
by history that the veteran sustained head trauma in service.  
These VA records also indicate that the veteran has received 
treatment for variously diagnosed disorders, which include 
chronic headaches, questionable tension headaches, post 
traumatic headaches, and migraine headaches.

In this regard, the Board finds that headaches, per se, are a 
type of symptom which lends itself to lay observation, and 
thus the veteran's statements of continuing headaches in 
connection with in-service head injury are considered 
competent.  Therefore, the veteran's statements regarding 
continuity of symptomatology provide a direct link between 
service and the current state of any residual headaches, and 
are necessary to trigger VA's duty to assist the veteran with 
a VA examination so that there can be sufficient medical 
evidence for VA make a determination on the veteran's claim.  
See Falzone v. Brown, 8 Vet. App. 389, 403-404 (1995); Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Additionally, the Board notes that a review of the service 
medical records indicate that in September 1975, the veteran 
completed a Statement of Medical Condition, which 
acknowledged that he had a separation examination more than 
three working days prior to his departure from the place of 
separation.  However, a report of the separation examination 
is not of record.  As additional action by the RO may be 
helpful in either obtaining the purported separation 
examination report or documenting information that the report 
cannot be obtained, the Board determines that further is 
development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for headaches since 
separating from service in September 
1975.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO is unable to obtain any of the 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

2.  The RO should make an attempt to 
secure through official channels any 
additional service medical records, 
including the report of a medical 
examination performed for the purpose of 
the veteran's separation from active duty 
service.  If the RO is unable to obtain 
any additional service records, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to establish the 
existence and etiology of any current 
headaches condition.  All appropriate 
tests should be performed, as deemed 
necessary.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner in conjunction with the 
examination.  Based on a review of the 
claims file and the results of the VA 
examination, the examiner is requested to 
provide an opinion on whether any 
currently diagnosed headache condition is 
etiologically related to any incident 
incurred during service, to specifically 
include a head injury sustained by the 
veteran in June 1974.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical opinion to ensure that 
the examiner was responsive to and in 
complete compliance with the directives 
of the Remand instructions and if it is 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  The RO should again adjudicate the 
claim of entitlement to service 
connection for headaches.

If the benefit sought on appeal remains denied, the veteran 
and the veteran's representative, if any, should be provided 
with a supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


